Per Curiam.

The respondent moves the court to dismiss the appeal in this case, for the reasons, among others, that the appellant’s brief has not been served nor filed, and that the record on appeal has not been sent to this court. These two embrace the further ground asserted that the appeal has not been diligently prosecuted.
It appearing that the time prescribed by law for filing briefs and sending up the transcript in this cause had expired prior to the filing of this motion; and it further appearing that said briefs and transcript have not yet been filed in this court, and appellant offering no excuse for such delays, the motion will be sustained.